Exhibit 2.1 *** TEXT OMITTED AND FILED SEPARATELY CONFIDENTIAL TREATMENT REQUESTED ASSET SALE AGREEMENT Dated as of January 11, 2011 by and among GENBAND US LLC, GENBAND CANADA ULC, GENBAND IP COMPANY and PERFTECH (PTI) CANADA CORP. 80 ASSET SALE AGREEMENT TABLE OF CONTENTS Page Article 1. RECITALS 83 Article 2. Definitions 84 Article 3. Purchase and Sale of Assets 86 Section 3.01 Purchase of Assets 86 Section 3.02 Assumption of Liabilities 86 Section 3.03 Acknowledgement of License Rights 87 Section 3.04 Purchase Price 87 Section 3.05 Taxes 87 Section 3.06 Closing 88 Article 4. Representations and Warranties 90 Section 4.01 Representations and Warranties of the GENBAND Parties 90 Section 4.02 Representations and Warranties of PT 92 Section 4.03 Brokers or Finders 93 Section 4.04 Effect of Representations and Warranties 93 Section 4.05 Disclaimer of Warranties 93 Article 5. LIABILITIES AND INDEMNITIES 94 Section 5.01 GENBAND Parties Indemnification 94 Section 5.02 PT Indemnification 94 Section 5.03 Indemnification Procedures 94 Article 6. LIMITATIONS AND SURVIVAL 95 Section 6.01 Limitations and Caps on Losses and Indemnity 95 Section 6.02 Survival 96 Section 6.03 Sole Remedy 96 Article 7. COVENANTS 96 Section 7.01 Employee Matters 96 Section 7.02 Further Assurances 97 Section 7.03 Assistance with Software Licenses 97 Section 7.04 Use of “GENBAND” Name 97 Article 8. Miscellaneous 97 Section 8.01 Expenses 97 Section 8.02 Governing Law 97 Section 8.03 Notices 98 Section 8.04 Binding Nature of Agreement; Assignment 98 Section 8.05 Entire Agreement 99 Section 8.06 Relationship of Parties 99 Section 8.07 Headings 99 Section 8.08 Interpretation of Agreement 99 Section 8.09 References 99 Section 8.10 Attorneys’ Fees and Costs 100 Section 8.11 Waiver of Trial by Jury; Jurisdiction 100 Section 8.12 Modifications, Amendments or Waivers 100 Section 8.13 Nonwaiver 100 Section 8.14 Severability 100 Section 8.15 Publicity 101 Section 8.16 Counterparts 101 81 ANNEX I NORTEL IPLA SCHEDULE 3.02 PRE-CLOSING WARRANTY OBLIGATIONS SCHEDULE 3.05(b) TAX ALLOCATION SCHEDULE 3.05(c) TAX BASIS SCHEDULE 4.01(e)(1) INTELLECTUAL PROPERTY DISCLOSURES SCHEDULE 4.01(g) PHYSICAL ASSET EXCEPTIONS EXHIBIT A PHYSICAL ASSETS EXHIBIT B FORM OF BILL OF SALE EXHIBIT C FORM OF IPLA EXHIBIT D FORM OF PATENT ASSIGNMENT EXHIBIT E TRANSFERRED PATENT EXHIBIT F EMPLOYEE OFFER LETTERS * Exhibits and schedules to this Agreement are not being filed in reliance on Regulation S-K Item 601(b)(2). The Registrant agrees to furnish supplementally a copy of an omitted exhibit or schedule to the Commission upon request. 82 ASSET SALE AGREEMENT This Asset Sale Agreement (this “Agreement”) is made and entered into as of January 11, 2011 (the “Effective Date”) by and among GENBAND
